DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 uses the term "the ferroelectrics" to refer to the element from the independent claim 1, however the claim should read "the ferroelectric particles" as is written in claim 1.  
Claim 8 is objected to because of the following informalities:  Claim 8 uses the term "nano-particle probes" to refer to the element from the independent claim 7, however the claim should read "nanoparticle probes" as is written in claim 7..  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, 8, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 5, and 6, the claims aim to further limit the ferroelectric particles mentioned in independent claim 1. However, the ferroelectric particles are not positively recited in the 
Regarding claims 8 and 9, the claims aim to further limit the nanoparticle probes mentioned in independent claim 7. However, the nanoparticle probes are not positively recited in the independent claim (field is configured to change orientation of nanoparticle probes) and therefore it is unclear how they can be further limited as required in claims 8 and 9.  The examiner suggests to positively recite the nanoparticle probes to first state the system includes the element before it is used in a connection in the claim.
The term "about" in claims 2 and 3 is a relative term which renders the claim indefinite.  It is unclear what frequency or diameter is encompassed by the term about.  For example is 9.5khZ includes as about 10 kHz?  Would 5kHz be included as about 10kHz?  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "about" has no clear accepted definition and is not defined in the specification of the present application, and therefore the limitations of the claimed terms are indefinite and unclear.
The term "may include" in claim 10 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “may include” are part of the claimed invention. It is suggested that the applicant amend the phrase “may include” to “comprising”. For the purposes of further prosecution of claim 10, the claim with be interpreted to read “A cancer treating device comprising”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palti (U.S. PG Pub 2004/0176804 A1).
Regarding claim 1, Palti teaches a cancer treating device comprising: a signal generator (figure 5 element 210; [0078]); a temperature sensor electrically connected to the signal generator (figure 5 element 240 teaches the sensor being connected to the signal generator; [0078]); and  5a pair of electrodes which receive an AC voltage from the signal generator (figure 5 elements 230; [0066]-[0067]; [0078]; [0087]), wherein the signal generator is configured to generate an electric field between the pair of electrodes so as to change orientations of ferroelectric particles inside a cancer cell, the temperature sensor measures a temperature around the cancer cell ([0078]; [0087]), 10and the signal generator changes an intensity of the electric field on the basis of the measured temperature([0078]; [0087]).
Regarding claim 2, Palti teaches claim 1, wherein the electric field has a frequency of about 10 KHz to about 500 KHz ([0026]; [0069]; [0076]; [0079]).
Regarding claim 4, Palti teaches claim 1, the cancer treating device of claim 1, wherein each of the electrodes comprises ferroelectrics ([0083] teaches having the electrical components such as the electrodes can be made of BaTiO3).
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palti (U.S. PG Pub 2005/0209642 A1) now referred to as Palti 2.
Regarding claim 10, Palti 2 teaches a cancer treating device may include: a signal generator (figure 5 element 210; [0081]; [0106]); a first electrode and a second electrode which face each other (Figure 28; Figures 27A-C; [0106]); a third electrode and a fourth electrode which face each other (Figure 28; Figures 27A-C; [0106]); and a temperature sensor electrically connected to the signal generator (Figure 5 element 240, [0081]; [0083]), wherein the first electrode and the second electrode receive a first AC voltage from the signal generator ([0106] teaches a pair of facing electrodes receiving an AC voltage from a generator (e.g. E1 to E4) and Figure 27A), the third electrode and the fourth electrode receive a second AC voltage from the signal generator ([0106] teaches a pair of facing electrodes receiving an AC voltage from a generator (e.g. E2 to E5) and Figure 27B), the signal generator generates a first electric field between the first electrode and the second electrode so as to change the orientations of the ferroelectric particles inside the cancer cell (Figure 27A), the signal generator generates a second electric field between the third electrode and the fourth electrode so as to change orientations of polar molecules inside the cancer cell (Figure 27B), and the first electric field and the second electric field have mutually different frequencies (figure 31 teaches that the first electric field D1 and the second electric field D2 have mutually different frequencies. Since the frequencies are changing during the application of D1 and D2 and there is no overlap, they are mutually exclusive; [0121] teaches that the different pairs of electrodes may cause different electric fields across the target tissue and cells. The different fields having mutually different frequencies).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palti (U.S. PG Pub 2004/0176804 A1) in view of Wang et al (Wipo WO 2005/115531 A2).
Regarding claim 3, Palti teaches claim 1, wherein BaTiO3 or other ferroelectric particles are used for a component of the device for its ferroelectric properties ([0083]). However, Palti fail to teach ferroelectric particles located inside a cancer cell, wherein the ferroelectric particles have diameters of greater than about 0 nm and equal to or smaller than about 50 nm, and the ferroelectric particles comprise at least any one of BaTiO3 or SrTiO3.
Wang teaches a method in the same field of endeavor, wherein nanomagnetic material (ferroelectric particles) are injected into a cell such as cancer cells, the particles having a diameter of between 5-10 nm (Page 31 lines 1-8). These cells are then exposed to an electric field to affect the nanomagnetic material and destroy targeted cancer cells (page 31 lines 1-8) having a temperature sensor used to control signal generator (page 180 line 32- page 181 line 4). Wang further teaches where the nanomagnetic particles are triatomic (Page 271 claim 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the treatment of Palti to have ferroelectric particles located in the cancer cells, having a size between 5-10nm as taught by Wang, in order to readily and preferentially direct the ferroelectric particles to the malignant cancer cells so that when the electric field is applied the targeted cells are destroyed without damaging surrounding tissue, wherein these targeted cells are not limited by the geometric shape of the cell or the stage of division the cancer cell is in.(Wang page 31 lines 1-8; Wang page 31 lines 1-9; page 171 lines 21-26; Wang page 135 line 5- page 136 line 11).
Regarding claims 5 and 6, Palti teaches the device of claim 1, wherein an electric field is applied between 10 and 500 kHz ([0079]) however, Palti does not explicitly require ferroelectric particles inside the cancer cell.
Wang teaches a method in the same field of endeavor, wherein nanomagnetic material (ferroelectric particles) are injected into a cell such as cancer cells, the particles having a diameter of between 5-10 nm (Page 31 lines 1-8). These cells are then exposed to an electric field to affect the nanomagnetic material and destroy targeted cancer cells (page 31 lines 1-8) having a temperature sensor used to control signal generator (page 180 line 32- page 181 line 4). Wang further teaches where the nanomagnetic particles are triatomic (Page 271 claim 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the treatment of Palti to have ferroelectric particles located in the cancer cells, having a size between 5-10nm as taught by Wang, in order to readily and preferentially direct the ferroelectric particles to the malignant cancer cells so that when the electric field is applied the targeted cells are destroyed (Wang page 31 lines 1-8).
The examiner notes the modified Palti has the same sized particles of the instant invention, which are therefore capable of being located inside the cytoplasm or the cleavage furrows of the cancer cell. It is further noted that the same electric field of the instant invention is applied and it would necessarily result that at least a portion of the chromosomes of the cancer cells are not coupled to centrosomes of the cancer cells due to an electric field around the ferroelectric particles.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palti (U.S. PG Pub 2004/0176804 A1) in view of Giladi et al (U.S. PG pub 2017/0281935 A1).
Regarding claim 7, Palti teaches a cancer treating device comprising: a first electrode on one surface of a first patch (figure 23 element 230; [0105]); a second electrode on one surface of a second patch (figure 23 element 230; [0105]); and a signal generator electrically connected to the first electrode and the second electrode (Figure 23, signal generator 210; [0078]), wherein the signal generator is configured to generate an electric field between the first electrode and the second electrode (figures 19, 20 and 23; [0072]; [0080]) so as to change orientations of nanoparticle probes in the cancer cell, each of 
Giladi teaches a device in the same field of endeavor, wherein the device comprises a first electrode and a temperature sensor on one surface of a first patch; a second electrode and a temperature sensor on one surface of a second patch (Figure Elements 43 and 48 teach the first patch with an electrode and temperature sensor, elements 44 and 48 teach the second patch with a second electrode and temperature sensor; [0045])
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Palti to have a first electrode and a temperature sensor on one surface of a first patch; a second electrode and a temperature sensor on one surface of a second patch as taught by Giladi, in order to detect the temperature at each electrode to control the output of the electrode ([0045]).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palti (U.S. PG Pub 2004/0176804 A1) in view of Giladi et al (U.S. PG pub 2017/0281934 A1) in further view of Wang et al (Wipo WO 2005/115531 A2).
Regarding claim 8, the modified invention of Palti above teaches claim 7, however fails to teach, wherein the nanoparticle probes each comprise: a ferroelectric particle, a plurality of biomarkers 
Wang teaches a device in the same field of endeavor, wherein a substrate (page 145 lines 16-25) (nanoparticle probe) are injected into a cell such as cancer cells. These cells are then exposed to an electric field to affect the nanomagnetic material and destroy targeted cancer cells (page 31 lines 1-8; 123 lines 5-29; page 145 lines 15-25). Further having a temperature sensor used to control signal generator (page 180 line 32- page 181 line 4). Wherein the nanoparticle probes each comprises: a ferroelectric particle (page 140 lines 15-32; page 145 lines 16-25), a plurality of biomarkers attached to the ferroelectric particle (page 140 line 15 to page 141 line 30; page 152 lines 6-17), wherein the biomarkers target the cancer cell (page 140 line 15 to page 141 line 30; page 152 lines 5-17; page 211 lines 1-12), and a passivation film coated on the ferroelectric particle (page 137 line 15 – page 138 line 8; page 140 line 15-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the teaching of Palti to have a substrate (the nanoparticle probe) comprising a ferroelectric particle; a plurality of biomarkers attached to the ferroelectric particle; and a passivation film to allow for the probe to bind to target cells and molecules (page 139 lines 4-33; page 152 lines 6-17) and target the injected probe using applied electric fields to destroy target cells or rupture encapsulating layers of the probe (page 31 lines 1-9; page 33 lines 18-29; page 140 line 14-page 141 line 30; page 183 lines 11-35; page 190 line 19-33) while avoiding unwanted binding do to the passivation film (page 179 line 19 - page 180 line 31).
Regarding claim 9, the above modified invention of Palti teaches claim 7, however fails to teach the presence of nanoparticle probes inside the cancer cell, wherein the nanoparticle probes move inside the cell by the electric field.
 Wang teaches a device in the same field of endeavor wherein a substrate (nanoparticle probes) (page 145 lines 16-25) (nanoparticle probe) are injected into a cell such as cancer cells. These cells are then exposed to an electric field to affect the nanomagnetic material and destroy targeted cancer cells (page 123 lines 5-29; page 145 lines 15-25; page 211 lines 20-29) and applying the electric field to orient and move the nanoparticle probes inside the cancer cells by application of the electric field (Wang page 31 lines 1-9; page 171 lines 21-26; Wang page 135 line 5- page 136 line 11).
It would have obvious to one of ordinary skill in the art before the effective filing date, to further modify the device of Palti to have nanoparticle probes that move inside the cell by applying an electric field, in order to control the shape of the probes to help penetrate cell layers (Wang page 211 lines 20-29) and guide the probes into a desired treatment zone and control migration of the probes to more effectively target cancer cells regardless of shape or stage of division (Wang page 31 lines 1-9; page 171 lines 21-26; Wang page 135 line 5- page 136 line 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL A RIZZUTO/               Examiner, Art Unit 3792                                                                                                                                                                                         
/WILLIAM J LEVICKY/               Primary Examiner, Art Unit 3792